Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated effective as of
March 28, 2006 (the "Effective Date") is made and entered into by and between
Frederick Larcombe, an individual (the "Executive") FermaVir Pharmaceuticals,
Inc., a company incorporated under the laws of the state of Florida (the
"Company").


WITNESSETH:


The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.


In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1. Employment.


The Company hereby agrees to employ Executive, and Executive hereby accepts such
employment and agrees to perform Executive's duties and responsibilities in
accordance with the terms and conditions hereinafter set forth.


1.1 Duties and Responsibilities.


Executive shall serve as Chief Financial Officer of Company. During the
Employment Term (as defined below), Executive shall perform all duties and
accept all responsibilities incident to such position and other appropriate
duties as may be assigned to Executive by the Chief Executive Officer and
Company's Board of Directors ("Board") from time to time, including service as
an officer, director, employee or consultant to the Company's subsidiaries,
affiliates and joint ventures. The Company shall retain full direction and
control of the manner, means and methods by which Executive performs the
services for which he is employed hereunder. The Executive shall typically work
one day per week. However, it is acknowledged that the exact number of days the
Executive will work in any given week may vary significantly, but, over an
extended period of time, will average one day per week. Except for vacation,
personal or sick days, or holidays, the Executive shall typically work during
Company's normal business hours which are 9:00 a.m. to 5:30 p.m daily.


1.2 Place of Business.


Executive acknowledges that the Company is headquartered in the Borough of
Manhattan of the City of New York, New York. The Executive will perform his
principal duties and responsibilities in the Company's New York office.


1.3 Employment Term.


The term of Executive's employment under this Agreement shall commence as of the
Effective Date and shall continue for one (1) year, unless earlier terminated in
accordance with Section 4 hereof. The term of Executive's employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the "Employment Term," (a "Non-Renewal Notice") such written notice to be
delivered at least sixty (60) days prior to the expiration of the then-effective
"Employment Term" as that term is defined below. The period commencing as of the
Effective Date and ending one (1) year thereafter or such later date (the
"Expiration Date") to which the term of Executive's employment under the
Agreement shall have been extended by mutual written agreement is referred to
herein as the "Employment Term."
 

--------------------------------------------------------------------------------



1.4 Extent of Service.


During the Employment Term, Executive agrees to use Executive's best efforts to
carry out the duties and responsibilities under Section 1.1 hereof and, subject
to the constraints described in Section 1.1, to devote substantially all
Executive's business time, attention and energy thereto. Executive further
agrees not to work either on a part-time or independent contracting basis for
any other business or enterprise during the Employment Term, except as Chief
Financial Officer for Xenomics, Inc. or Callisto Pharmaceuticals, Inc. on a
part-time basis, without the prior written consent of the Board, which consent
shall not be unreasonably withheld.


1.5 Base Salary.


The Company shall pay Executive a base salary (the "Base Salary") at the annual
rate of $40,000 (U.S.), payable at such times as the Company customarily pays
its other senior level executives (but in any event no less often than monthly).
The Base Salary shall be subject to all state, Federal, and local payroll tax
withholding and any other withholdings required by law. The Base Salary is
subject to periodic increases in accordance with Company's policies and/or
practices for senior level executives, but no less frequently than every twelve
(12) months.


1.6 Incentive Compensation.


In addition to the Base Salary, Executive shall be eligible to earn a cash bonus
of up to twenty percent (20%) of the Base Salary for the first twelve-month
period during the Employment Term ("Annual Bonus") at the discretion of the
Board or, if the Board organizes a compensation committee, such committee (the
"Committee"). Within three (3) months after the Effective Date, the Board or the
Committee shall agree upon goals required for Executive to earn the Annual
Bonus. Executive's bonus, if any, shall be subject to all applicable tax and
payroll withholdings. The amount of the Annual Bonus is not subject to
decreases, but is subject to periodic increases in accordance with Company's
policies and/or practices for senior level executives, but no less frequently
than every twelve (12) months.


1.7 Options.


(a)
Executive shall be eligible to participate in the Company’s 2005 Equity
Compensation Incentive Plan (the "Plan"). The Board of Directors of the Company
will make an initial grant of options to the Executive as follows:




 
(i)
The number of initial option shares granted to Executive is 60,000 shares of
Company's common stock.




 
(ii)
The exercise price at which Executive can purchase initial option shares is
equal to the closing price of the Company's common stock on the Effective Date.




 
(iii)
The option is exercisable only to the extent vested in accordance with the
schedule set forth in paragraph 1.7(a)(iv), below, and the Plan.




 
(iv)
Initial option shares granted shall vest in the amount of 5,000 per month
beginning on the Effective Date and continuing until the Employment Term.
 

 
(v)
The option shall expire, and be of no further force or effect, on the tenth
anniversary of the Effective Date or, earlier in the event of disability, death
or other termination of service as set forth in the Plan.




 
(vi)
In the event the Executive voluntarily terminates his employment with the
Company in order to be a full-time employee with Xenomics, Inc., the exercise
period of any vested options shall be automatically extended to the later of the
longest period permitted by the Company’s stock option plans or ten years
following the Termination Date.




--------------------------------------------------------------------------------


 
(b) The option agreement will contain a provision that in the event there shall
have been a Change in Control of the Company while the Executive is an employee
of the Company and the Executive’s employment by the Company thereafter shall
have been terminated by the Company (the “Termination Date”) or by the Executive
for Good Reason, within two years of the date upon which the Change in Control
shall have occurred, unless such termination is as a result of (i) the
Executive’s death; (ii) the Executive’s Disability; (iii) the Executive’s
Retirement (termination in accordance with the Company’s Retirement Plan
applicable to its employees or in accordance with any other retirement
arrangements which have been entered into with the Executive) or (iv) the
Executive’s termination for Cause or Misconduct, all unvested stock options
shall immediately and irrevocably vest and the exercise period of such options
shall be automatically extended to the later of the longest period permitted by
the Company’s stock option plans or ten years following the Termination Date.
For purposes of the option agreement, a “Change in Control” shall be deemed to
have occurred if (i) there shall be consummated (A) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company’s Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company; or (ii) the
stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than the Company or any employee benefit plan sponsored
by the Company, shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, or
(iv) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s stockholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period


1.8 Other Benefits.


During the Employment Term, Executive shall be entitled to health care coverage
(medical, dental, and hospitalization) for Executive and his family consistent
with the Company’s policy. In addition, Executive shall be entitled to
participate in all employee benefit plans and programs made available to the
Company's senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the "Benefit
Coverages"), including, without limitation, short-term and long-term disability
and life insurance plans, accidental death and dismemberment protection and
travel accident insurance. Executive shall be provided office space and staff
assistance appropriate for Executive's position and adequate for the performance
of his duties and responsibilities. Executive shall be indemnified by the
Company to the fullest extent possible allowed under applicable state laws and
be a named insured under the Company's Directors' and Officers' Liability
insurance program.


1.9 Reimbursement of Expenses.


Executive shall be provided with reimbursement of expenses related to
Executive's employment by the Company on a basis no less favorable than that
which may be authorized from time to time by the Board, in its sole discretion,
for senior level executives as a group.


1.10 No Other Compensation.


Except as expressly provided in Sections 1.4 through 1.9, and under Section 4
below, Executive shall not be entitled to any other compensation or benefits for
services to the Company in any capacity and for services as an officer,
director, employee and consultant for Company's subsidiaries, affiliates and
joint ventures.



--------------------------------------------------------------------------------


2. Confidential Information.


Executive recognizes and acknowledges that by reason of Executive's employment
by and service to the Company before, during and, if applicable, after the
Employment Term, Executive will have access to certain confidential and
proprietary information relating to the Company's business, which may include,
but is not limited to, trade secrets, trade "know-how," product development
techniques and plans, formulas, customer lists and addresses, financing
services, funding programs, cost and pricing information, marketing and sales
techniques, strategy and programs, computer programs and software and financial
information (collectively referred to herein as "Confidential Information").
Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company and Executive covenants that he will not, unless
expressly authorized in writing by the Company, at any time during the course of
Executive's employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive's duties for and on behalf of the
Company and in a manner consistent with the Company's policies regarding
Confidential Information. Executive also covenants that at any time after the
termination of such employment, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Executive or except in connection with any arbitration or
litigation between the Company and the Executive, when required to do so by law
or governmental regulation pursuant to subpoena or by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive's possession during the course of Executive's
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company's premises, except in connection with the
performance of Executive's duties for and on behalf of the Company and in a
manner consistent with the Company's policies regarding Confidential
Information. Upon termination of Executive's employment, the Executive agrees to
immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive's possession.


3. Non-Competition; Non-Solicitation.


3.1 Non-Compete.


The Executive hereby covenants and agrees that during the term of this Agreement
and, in the event of (a) Voluntary Termination (as defined below), or (b)
termination by Company for Cause (as defined below) or Misconduct (as defined
below), or (c) the expiration of the Employment Term as a result of Executive
giving Company a Non-Renewal Notice for a period of one year following the end
of the Employment Term, the Executive will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.


For the purpose of this Section 3.1, (i) "Competing Business" means any medical
or health care company, any contract manufacturer, any research laboratory or
other company or entity (whether or not organized for profit) has, or is seeking
to develop, one or more products or therapies that is related to the treatment
of viral diseases). "Covered Area" means all geographical areas of the United
States, United Kingdom and other foreign jurisdictions where Company then has
offices and/or sells its products directly or indirectly through distributors
and/or other sales agents. Notwithstanding the foregoing, the Executive may own
shares of companies whose securities are publicly traded, so long as ownership
of such securities do not constitute more than one percent (1%) of the
outstanding securities of any such company.


3.2 Non-Solicitation.


The Executive further agrees that as long as the Agreement remains in effect
and, in the event of (a) Voluntary Termination, or (b) termination by Company
for Cause, Misconduct or as a result of a Non-Renewal Notice given by the
Company or Executive for a period of one (1) year from its termination, the
Executive will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company's and/or its
affiliates' business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates.



--------------------------------------------------------------------------------


3.3 Remedies.


The Executive acknowledges and agrees that his obligations provided herein are
necessary and reasonable in order to protect the Company and its affiliates and
their respective business and the Executive expressly agrees that monetary
damages would be inadequate to compensate the Company and/or its affiliates for
any breach by the Executive of his covenants and agreements set forth herein.
Accordingly, the Executive agrees and acknowledges that any such violation or
threatened violation of this Section 3 will cause irreparable injury to the
Company and that, in addition to any other remedies that may be available, in
law, in equity or otherwise, the Company and its affiliates shall be entitled to
obtain injunctive relief against the threatened breach of this Section 3 or the
continuation of any such breach by the Executive without the necessity of
proving actual damages.


4. Termination.


4.1 By Company.


The Company, acting by duly adopted resolutions of the Board, may, in its
discretion and at its option, terminate the Executive's employment with or
without Cause or Misconduct, and without prejudice to any other right or remedy
to which the Company or Executive may be entitled at law or in equity or under
this Agreement. In the event the Company desires to terminate the Executive's
employment without Cause or Misconduct, the duly adopted resolutions of the
Board and the Company shall give the Executive not less than sixty (60) days
advance written notice of such termination. Termination of Executive's
employment hereunder shall be deemed to be "for Cause" in the event that
Executive violates his duties under any provisions of this Agreement after there
has been delivered to Executive a written demand for performance from the
Company which describes the basis for the Company's belief that Executive has
not substantially performed his duties. Termination of Executive's employment
hereunder shall be deemed to be "for Misconduct", if Executive is found to be in
material breach of the provisions of Sections 2 or 3 of this Agreement, is
guilty of any felony or an act of fraud or embezzlement, is guilty of willful
misconduct or gross neglect, misappropriation, concealment or conversion of any
money or property of the Company, or reckless conduct which endangers the safety
of other persons or property during the course of employment or while on
premises leased or owned by the Company.


4.2 Good Reason.


For purposes of this Agreement "Good Reason" shall mean any of the following
events unless it occurs with the Executive’s express prior written consent:


(i)
The assignment to Executive of any duties or the significant reduction of
Executive's duties, either of which is materially inconsistent with Executive's
position with the Company and responsibilities in effect immediately prior to
such assignment, or the removal of Executive from such position and
responsibilities;



(ii)
A material reduction by the Company in the compensation of Executive, without
the Executive's written consent, as in effect immediately prior to such
reduction;



(iii)
A material reduction by the Company in the kind or level of benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive's overall benefits package is significantly reduced;



(iv)
Change where the Executive is expected to perform his principal duties as
defined in Section 1.2 to a location more than fifty-five (55) miles from or
beyond a normal commutation from the Executive's present residence.



(v)
Any termination of Executive by the Company which is not effected for
Misconduct, Cause or as a result of a Non Renewal Notice given by the Company or
Executive, or any purported termination for Misconduct or Cause for which the
grounds relied upon are determined by a court of competent jurisdiction not to
be valid, unless Executive, following such purported termination, receives all
compensation, including vesting of all unvested stock options and restricted
stock within five business days of such determination;




--------------------------------------------------------------------------------


 
(vi)
Company's violation of any material provision of this agreement, unless the
grounds relied upon are determined by a court of competent jurisdiction not to
be valid.



The Executive may terminate his or her employment for Good Reason during the
term of this Agreement and become entitled to the compensation provided in
Section 4.5(c). Termination by the Executive pursuant to this Section shall be
communicated in writing to the Company and the Company's Board of Directors
specifying the facts and circumstances serving as the basis for such
termination.


4.3 By Executive's Death or Disability.


This Agreement shall also be terminated upon the Executive's death and/or a
finding of permanent physical or mental disability, such disability expected to
result in death or to be of a continuous duration of no less than three (3)
months, and the Executive is unable to perform his usual and essential duties
for the Company.


4.4 Voluntary Termination.


Executive may voluntarily terminate the Employment Term upon sixty (60) days'
prior written notice for any reason; provided, however, that no further payments
shall be due under this Agreement in that event except that Executive shall be
entitled to any benefits due under any compensation or benefit plan provided by
the Company for executives or otherwise outside of this Agreement.


4.5 Compensation on Termination.


(a) Cause or Misconduct.


In the event the Company terminates Executive for Cause or Misconduct, Executive
shall not be entitled to any compensation other than Base Salary accrued through
the date of termination. Such termination shall also immediately cease the
vesting of all outstanding unvested options and restricted stock held on the
date of termination and all such unvested options shall thereupon expire.


(b) Voluntary Termination.


In the event Executive resigns from the Company voluntarily, Executive shall not
be entitled to any compensation other than Base Salary accrued through the
effective date of his resignation.


(c) Good Reason.


In the event Executive’s employment is terminated by the Executive pursuant to
Section 4.2, the Company shall pay to Executive within fifteen (15) days after
such termination:



 
(i)
Accrued Base Salary as of the date of termination;




 
(ii)
Reimbursement of business related expenses;




 
(iii)
Executive's Base Salary for ninety (90) calendar days from the date of
termination; and




 
(iv)
A pro rata portion of any Annual Bonus to which Executive would otherwise be
entitled for the year of termination.




 
(v)
For a period of three (3) months after termination, the Company shall continue
to make available to Executive and to pay, consistent with the Company’s policy,
for all health, dental, vision, life, dependent life, long-term disability,
accidental death and dismemberment and other similar insurance plans existing on
the date of Executive's termination

 

--------------------------------------------------------------------------------


 
(d) Death or Disability.


In the event of termination by reason of Executive's death and/or permanent
disability, Executive or his executors, legal representatives or administrators,
as applicable, shall be entitled to an amount equal to Executive's Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year during which
death or permanent disability occurs.


5. General Provisions.


5.1 Modification; No Waiver.


No modification, amendment or discharge of this Agreement shall be valid unless
the same is in writing and signed by all parties hereto. Failure of any party at
any time to enforce any provisions of this Agreement or any rights or to
exercise any elections shall in no way be considered to be a waiver of such
provisions, rights or elections and shall in no way affect the validity of this
Agreement. The exercise by any party of any of its rights or any of its
elections under this Agreement shall not preclude or prejudice such party from
exercising the same or any other right it may have under this Agreement
irrespective of any previous action taken.


5.2 Notices.


All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when hand delivered or mailed by registered or
certified mail as follows (provided that notice of change of address shall be
deemed given only when received):
 
If to the Company, to:
FermaVir Pharmaceuticals, Inc.
 
420 Lexington Avenue - Suite 445
 
New York, NY 10170
 
Attention: Chief Executive Officer
   
With a required copy to:
Jeffrey Fessler
 
Sichenzia Ross Friedman Ference LLP
 
1065 Avenue of the Americas
 
New York, NY 10018
   
If to Executive, to:
Frederick Larcombe
 
107 Mill Pond Road
 
Belle Mead, NJ 08502
   
With a required copy to:
Russell Berman
 
Kronish Lieb Weiner & Hellman LLP
 
1114 Avenue of the Americas - 46th Floor
 
New York, NY 10036-7798



Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


5.3 Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------


 
5.4 Further Assurances.


Each party to this Agreement shall execute all instruments and documents and
take all actions as may be reasonably required to effectuate this Agreement.


5.5 Severability.


Should any one or more of the provisions of this Agreement or of any agreement
entered into pursuant to this Agreement be determined to be illegal or
unenforceable, then such illegal or unenforceable provision shall be modified by
the proper court or arbitrator to the extent necessary and possible to make such
provision enforceable, and such modified provision and all other provisions of
this Agreement and of each other agreement entered into pursuant to this
Agreement shall be given effect separately from the provisions or portion
thereof determined to be illegal or unenforceable and shall not be affected
thereby.


5.6 Successors and Assigns.


Executive may not assign this Agreement without the prior written consent of the
Company. The Company may assign its rights without the written consent of
Executive, so long as the Company or its assignee complies with the other
material terms of this Agreement. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Company, and the Executive's rights
under this Agreement shall inure to the benefit of and be binding upon his heirs
and executors. The Company's subsidiaries and controlled affiliates shall be
express third party beneficiaries of this Agreement.


5.7 Entire Agreement.


This Agreement supersedes all prior agreements and understandings between the
parties, oral or written. No modification, termination or attempted waiver shall
be valid unless in writing, signed by the party against whom such modification,
termination or waiver is sought to be enforced.


5.8 Counterparts; Facsimile.


This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original, and all of which taken together
shall constitute one and the same instrument. This Agreement may be executed by
facsimile with original signatures to follow.


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.
 


"COMPANY:"
FermaVir Pharmaceuticals, Inc.
               
/s/ Geoffrey W. Henson
   
Name:  Geoffrey W. Henson
 
 
Title:    Chief Executive Officer
 
           
"EXECUTIVE:"
     
/s/ Frederick Larcombe
   
Frederick Larcombe
 

 

--------------------------------------------------------------------------------

